The petitioner, Robert Stevenson, is imprisoned in the state prison at Represa, California, upon a charge of forgery under sentence for the period prescribed by law. He applies for a writ of habeas corpus on the ground that prior to the time he was charged with the crime and sentenced to imprisonment he had been committed to the Norwalk state hospital as an insane person and that he had never been lawfully discharged from said hospital nor formally declared restored to sanity, and that until he was so restored or discharged from that custody he could not be prosecuted for felony. *Page 774 
[1] The petitioner is mistaken with regard to the effect of the commitment to a state hospital as an insane person. [2] When a person is charged with crime by information or indictment, if the defense of insanity exists, it must be presented to the court having jurisdiction of the cause, and the decision of that court is final against any collateral attack. If an appeal is taken the appellate court may consider the question. Its decision thereon, when it becomes final, if it affirms the judgment, puts the case beyond further consideration by any court. So far as the legality of the sentence for the crime charged is concerned, habeas corpus does not lie unless the lack of jurisdiction appears on the face of the record of conviction. If it does not so appear the jurisdiction will be presumed. These propositions also apply to the question whether the court had authority to proceed with the trial of the criminal charge upon the claim that he was at that time of unsound mind. [3] After the conviction and sentence have become final, the question of his insanity at the time of trial cannot be raised on habeas corpus.
The petition for a writ of habeas corpses is denied.
Lennon, J., Waste, J., Lawlor, J., Sloane, J., Wilbur J., and Shurtleff, J., concurred.